﻿33.	Mr. President, first I should like to congratulate you on your election to your high office. I can assure you of the all-out support of my delegation in your efforts to lead this session of the General Assembly to a successful conclusion.
34.	I should like also to avail myself of this opportunity to .welcome the one hundred and fiftieth State Member of the United Nations, Solomon Islands, to which I extend my congratulations.
35.	Major international developments took place on the eve of this General Assembly affecting two of the most dangerous conflict areas in the world: the Middle East and southern Africa. The impact of those events will be a major theme in the present general debate.
36.	In this context it is also relevant to discuss the various aspects of the United Nations peace-keeping activities.
37.	We are at present confronted with a grave crisis in the world economy. Future prospects have become more uncertain. Within the United Nations this serious situation has a negative impact on the North-South dialogue, in which progress is lacking.
38.	The achievements and short-comings of the United Nations are bound to come up for scrutiny at each session of the General Assembly. The report of the Secretary- General on the work of the Organization [A/33/1] offers most valuable comments and suggestions on this subject. Particularly, I have in mind the Secretary-General's comments on the role of the United Nations: what the Organization can and ought to do. Rhetoric may create expectations of immediate over-all solutions to intractable issues, but progress is hardly made in such a, way. Practical results can be achieved only through a realistic and pragmatic approach. In order to make proper use of the potential inherent in this Organization we must also recognize its limitations.
39.	The Secretary-General focuses also on our work patterns and procedures-and rightly so. It is a question that is technical in nature but one that in the modern world will have political implications. The point is well taken by the Secretary-General when he states: "Once having arrived here by jet aircraft, however, the procedures adopted are much the same as they were in 1919" [See A/33/1, sect. X]. We should therefore seriously contemplate how CT work patterns can be adjusted to the requirements of today.
40.	I will now address myself to the situation we are facing as a result of South Africa's decision to break off further co-operation with the United Nations regarding a peaceful transition to majority rule in Namibia. This step by South Africa has created a new and serious situation in southern Africa. South Africa's decision is an arrogant challenge to world opinion. The United Nations must react against this affront to our persistent efforts in pursuit of the liberation of Namibia. During this session of the Genera] Assembly we must make it understood that the international community cannot accept a solution which does not embrace all political groups, including the South West Africa People's Organization. Norway, for its part, will not recognize an arrangement established on such a basis. Should it become dear that South Africa has irrevocably rejected further co-operation with the United Nations regarding a peaceful settlement in Namibia, new measures must be taken against South Africa.
41.	Midway through International Anti-Apartheid Year we cannot but note that South Africa has not changed its policy of racial discrimination and oppression of the black majority of the people. In this situation the world community has, in our opinion, no choice but to increase the pressures against South Africa. An international mobilization against apartheid is imperative. Norway has, together with the other Nordic countries, already implemented certain measures against South Africa on a bilateral basis. We are considering further steps as an expansion of the joint Nordic programme of action against South Africa, which was adopted by the Nordic Foreign Ministers at their meeting in Oslo earlier this year.
42.	We are also prepared to lend our support to measures aimed at stepping up the international pressure against South Africa, including mandatory economic sanctions. Through concrete action the international community must demonstrate its solidarity with the peoples of southern Africa in their struggle against racism and apartheid.
43.	South Africa's position on the question of Namibia may also have negative effects on the possibilities for a negotiated settlement in Zimbabwe. My country shares the view that a settlement in Zimbabwe that does not include the Patriotic Front will not lead to a peaceful transition to majority rule. A solution is possible only if all parties are brought to the negotiating table at the earliest date. We believe also that the United Nations sanctions against the Smith regime must be maintained until a settlement acceptable to all parties concerned has been found.
44.	Lately regional or local conflicts in Africa have increasingly added to the tension between the big Powers. This must be avoided not only for the sake of the African countries themselves but also because of the relations between the big Powers. In our opinion conflicts on the African continent must be resolved by the African States themselves, if necessary with assistance from the United Nations.
45.	The greatest threat to world peace has for many years been the situation in the Middle East. Today our attention is focused on the Camp David agreements  and their implementation. Different views have been expressed on these agreements. The Norwegian Government welcomed the initiative of the President of the United States, Mr. Carter, and his efforts in this matter. I would also like to express our hope that the results achieved at Camp David will prove to be a milestone on the road to a lasting peace in the Middle East. I express this hope because we consider inflexible positions to be the greatest threat to peace in the Middle East. It was against this background that the Norwegian Government supported President El-Sadat's bold initiative last fall, an initiative that has now been followed up by the Camp David agreements. We fully realize that the most important problems are still unresolved. It remains to find a way to bring the other parties-involved into the peace process.. That is a necessary condition for a just, lasting and comprehensive peace.
46.	I would hope that the momentum which now may have been created will be utilized so that the peoples of the Middle East, who for years have been the subject of conflict and confrontation, may soon be able to live in peace .and freedom. The Norwegian Government remains of the view that Security Council resolutions 242 (1967) and 338 (1973) offer the best foundation for peace in the area.
47.	The situation in Lebanon calls for particular attention, in the light of the recent fighting in the country and because the United Nations forces in the south have met with considerable difficulties in the implementation of the mandate given them by the Security Council. The task entrusted to the forces has therefore been only partly fulfilled. We attach decisive importance to the full cooperation of all parties in the-implementation of the United Nations mandate and to the restoration of normal and peaceful conditions in the area. We fully support the Security Council decision to renew the mandate of UNIFIL, and we have taken all the necessary steps to continue our participation in the Force.
48.	The Nordic Foreign Ministers have recently expressed their support for the efforts of the Lebanese President and Government to preserve the unity, sovereignty and territorial integrity of Lebanon and to re-establish peace and security in the country. We consider this to be of utmost importance also for future development in the Middle East.
49.	In a long-term perspective, bridging the widening gap between the rich and the poor countries represents the greatest challenge to the international community. Although the existing social and economic imbalance cannot be redressed overnight, the need for immediate action is imperative. Thus my Government shares the concern of the developing countries over the present impasse in the North-South dialogue. Progress has been slow in coming. Four years after its adoption, the Programme of Action on the Establishment of a New International Economic Order /resolution 3202 (S-VI)] remains largely unimplemented. The expectations arising out of the consensus of the seventh special session have not been met. The global economic crisis has been adverse consequences. One main reason for the dismal picture has, however, been an absence of the necessary political will.
50.	The most compelling reason for renewed and increased efforts in this field is the intolerable situation of the developing countries themselves, characterized by mass poverty and conditions which represent an affront to human dignity. But in the view of my Government the presence of great unutilised productive capacity in the developed world, on the one hand, and the great unfulfilled needs of the developing countries, on the other, also make a convincing case for the new international economic order.
51.	We have witnessed over the last few years a growing acceptance of the concept of global interdependence. Now is the time for concrete action. The proposals submitted during the first session of the Committee Established under General Assembly Resolution 32/174, the so-called Committee of the whole, for a massive transfer of resources to the developing countries [see A/'33/34, part two J should thus be pursued resolutely. A revitalization of the global economy is in the interest of all countries.
52.	My country would like to re-emphasize its support for the Committee of the Whole, which has an important political role to play in the North-South dialogue. It is our sincere hope that the present impasse can be overcome, enabling the Committee to attack the many urgent problems awaiting bold action from the world community through the United Nations.
53.	Only through progress on substantive issues can new impetus be given to the North-South dialogue. The reconvening by UNCTAD of the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities later this fall is of particular importance. A break-through on the main outstanding issues at that Conference would create a new and positive climate for the North-South dialogue and hold out promise for the future of the Committee of the Whole and for the upcoming fifth session of UNCTAD.
54.	It was hardly to be expected that the General Assembly's tenth special session, on disarmament, should be able to provide a final answer to issues which have preoccupied humanity for generations. In spite of different points of view, agreement was, however, reached on a comprehensive programme of action. This may herald a new era in the work towards disarmament. In the years before the next special session our joint task must be to make full use of the momentum thus created so that we may reach the objectives now pointed out for us.
55.	The most important direct result of the special session was the strengthening of the international negotiating machinery through the reorganization of the Conference of the Committee on Disarmament and the re-establishment of the United Nations Disarmament Commission. We hope that these decisions will lead to broader participation in the work for disarmament by big and small countries, which have a contribution to make in this field.
56.	The dangers inherent in the enormous consumption of resources for military armaments are abundantly clear to us all. In this connexion I would draw attention to the expert study on the relationship between disarmament and development which was initiated by the special session. The objectives of this study are to identify concrete measures which may make it possible to arrive at a more rational use of the world's scarce resources and in this way contribute towards eliminating some of the underlying causes of armed conflict.
57.	On 10 December this year we shall celebrate the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights. By their acceptance of this Declaration and the subsequent conventions, the States Members of the United Nations have committee themselves to respect and protect the fundamental human rights of their citizens. However, we must all admit that there is still much to be done to achieve the fulfilment of these commitment.
58.	There are also positive developments in the present situation. In his report the Secretary-General points to a distinct improvement in the co-operative efforts of Member States to deal with alleged violations of human rights.
59.	In this connexion there is every reason to welcome the fact that_ the United Nations—with broad support- succeeded in establishing and dispatching to Chile a fact-finding mission to examine the question of missing prisoners. We see this initiative as having ramifications beyond this one country. The decision to send such a fact-finding mission implies that the world community has accepted the principle that violations of human rights by Member States cannot be regarded as an internal matter outside the competence of the United Nations.
60.	In its work to promote the international protection of human rights, my Government emphasizes especially the following points of view.
61.	We shall work to strengthen the machinery of the United Nations for the protection of human rights. This includes continued support for the proposal to establish a United Nations High Commissioner on Human Rights.
62.	We shall work to ensure the establishment of the most consistent and effective procedures possible for dealing with human rights issues in the Commission on Human Rights and in the Human Rights Committee.
63.	We shall work to reinforce the view that gross and persistent violations of human rights are the concern of the entire world community. The principle of non-intervention cannot today be seen as constituting any legal obstacle to such violations being dealt with in international forums.
64.	We shall put great emphasis on the endeavours to strengthen human rights in the regional context.
65.	And we shall attach particular importance to the efforts to combat racism and racial discrimination within the framework of the United Nations Decade for Action to Combat Racism and Racial Discrimination, and we hope that this work can be carried out without the introduction of extraneous elements.
66.	The Third United Nations Conference on the Law of the Sea continued its efforts to find agreed formulas on major unresolved issues. During the seventh session the Conference produced new compromise texts on many of the controversial points holding up the final convention. If we are able to maintain the degree of progress shown in Geneva and New York this year, it should be possible to reach solutions on the hard-core issues facing the Conference. We cannot afford to fail, having reached this stage. In this connexion the possibilities of informal, inter-sessional discussions before the Geneva meetings in March and April next year—if conducive to early completion of the treaty—should be explored.
67.	At the closing of the seventh session of that Conference opposition was expressed to unilateral legislation affecting the mining of the international sea-bed area. The Norwegian Government shares this concern. This was expressed also in the joint declaration by the Governments of Finland, Sweden and Norway on that occasion.
68.	In concluding, I should like to say a few words about the necessity of strengthening the peace-keeping role of the United Nations.
69.	The United Nations involvement in Lebanon is an example of an extremely difficult situation which could be solved only through the help of this Organization. In Namibia a strong United Nations presence during the transition period represents more than ever the only alternative to a violent solution. Thus, there are indications that the United Nations peace-keeping role is becoming increasingly important.
70.	The most obvious task, and the one that is perhaps easiest to accomplish, is to strengthen the existing United Nations machinery for peace-keeping operations. Here, several measures should be considered.
71.	First, we may reinforce United Nations preparedness by means of stand-by forces which may swiftly be deployed when the need arises. Norway and the other Nordic countries have long had such stand-by forces specially earmarked for United Nations service.
72.	Secondly, we must find adequate solutions to the problem of financing. States Members of the United Nations have a collective responsibility for strengthening the Organization's capacity to undertake the functions provided for in the Charter. Consequently, these States also have a collective responsibility for the financing of the United Nations peace-keeping operations. The notion that the costs of a United Nations operation should be borne by the parties directly involved or by the so-called guilty parties is untenable. This very view would, if accepted, result in no one being able to afford to ask the United
Nations for help . It is also untenable because, in practice, it puts the financial responsibility on the troop-contributing countries.
73.	Thirdly, we must also give the Secretary-General increased powers to handle the day-to-day problems which arise for the United Nations forces in the field. This will of course have to be done within the terms of reference laid down by the Security Council.
74.	The United Nations today can assist in a number of ways in reaching peaceful solutions to conflicts between States. It is for the States Members of the world Organization to make better use of these possibilities.
75.	As a consequence such measures will strengthen the capability of the United Nations to prevent the use of force in international conflicts, and thereby a climate of confidence will emerge. Such a development in its turn could be conducive to disarmament, to strengthening the United Nations also in other fields and to enabling the world Organization to play its full role in the creation of a more secure and just world order.
